               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


TROY CHANZE, SR., on his own
behalf and on behalf of all
others similarly situated,

          Plaintiff,

v.                                           Civil Action No. 5:18CV89
                                                               (STAMP)
AIR EVAC EMS, INC.,
a Missouri corporation,

          Defendant.


                  MEMORANDUM OPINION AND ORDER
             GRANTING DEFENDANT’S MOTION TO DISMISS

                          I.    Background

     This case arises out of alleged breach of implied contract

between the plaintiff, Troy Chanze, Sr. (“Chanze”), and defendant

Air Evac EMS, Inc. (hereinafter, “Air Evac”).      On April 26, 2016,

the plaintiff, Troy Chanze, Sr., was injured in an all-terrain

vehicle accident in Wetzel County, West Virginia.          Due to the

nature of his injuries and at the request of emergency service

providers, the plaintiff was transported to the nearest trauma

center, which was West Virginia University Hospital in Morgantown,

West Virginia.   The distance from the site of the wreck to the

hospital was 39 air miles.     The defendant, Air Evac, provided air

transport for the plaintiff.    After the transport, Chanze signed a

written authorization, accepting financial responsibility for the

services provided and acknowledging that he was responsible for any

amount that was not covered by his insurance policy.      In May 2017,
after the transport was complete, Air Evac provided a bill to the

plaintiff in the amount of $34,976.56, which included a “base rate”

of $23,505.00 plus a $9,789.00 “loaded mile” charge. The plaintiff

was insured by The Health Plan.   The Health Plan paid Air Evac the

amount of $13,100.00 for the transport, and Air Evac continued to

bill the plaintiff for the amount his insurance company did not

cover and remained unpaid from the May 2017 billing statement.

     The plaintiff originally filed his putative class action

complaint, on his own behalf and on behalf of all others similarly

situated, in the Circuit Court of Wetzel County, West Virginia

against the defendant Air Evac.       The plaintiff’s putative class

action complaint seeks money damages, restitution and disgorgement,

declaratory and injunctive relief, and attorneys’ fees on behalf of

the plaintiff Chanze individually and on behalf of a purported

class of individuals who received Air Evac’s medical transport

services from a location in West Virginia to a healthcare facility

over the past five years.

                     II.    Procedural History

     Defendant Air Evac removed the civil action to this Court on

May 17, 2018 on the basis of original jurisdiction under the Class

Action Fairness Act, 28 U.S.C. § 1332(d).    ECF No. 1.   In the first

cause of action of the complaint, Chanze brings a breach of implied

contract claim, asserting that the rate he was charged for Air

Evac’s air ambulance services is unreasonable as a matter of West


                                  2
Virginia law.     In the second cause of action of the complaint,

Chanze seeks declaratory and injunctive relief to bar Air Evac from

charging its usual billed rates for air ambulance transportation

services.

      Defendant Air Evac filed a motion to dismiss (ECF No. 5) on

May 24, 2018, asserting that the putative class action complaint is

preempted in its entirety by the Airline Deregulation Act of 1978

(“ADA”), which preempts state-law claims “having the force and

effect of law related to a price, route, or service of an air

carrier.”     49 U.S.C. § 41713(b)(1).

      On June 1, 2018, plaintiff filed a motion to remand this case

to the Circuit Court of Wetzel County, West Virginia.           ECF No. 13.

On the same date, plaintiff also filed a motion to stay briefing of

Air Evac’s motion to dismiss until the Court first addresses the

jurisdictional issues raised in plaintiff’s motion to remand.           ECF

No. 14. On June 6, 2018, this Court granted the plaintiff’s motion

to stay briefing on the motion to dismiss.         ECF No. 16.

      This Court then considered plaintiff’s fully briefed motion to

remand and entered a memorandum opinion and order denying the

plaintiff’s motion to remand.         ECF No. 21.      As to defendant’s

motion to dismiss (ECF No. 5), the contentions of the parties are

now   fully   briefed   and   Air   Evac’s   pending   motion   to   dismiss

plaintiff’s complaint is ripe for decision.




                                      3
        This Court, having reviewed the defendant’s fully briefed

motion to dismiss and memorandum in support (ECF Nos. 5, 6), the

plaintiff’s response in opposition (ECF No. 22) and defendant’s

reply    thereto    (ECF   No.    23),   and   the   memoranda   and   exhibits

submitted by the parties, and for the reasons set forth below,

finds that the plaintiff’s putative class action complaint is

preempted in its entirety by the ADA.            Accordingly, defendant Air

Evac’s motion to dismiss (ECF No. 5) must be granted.

                              III.    Applicable Law

        In assessing a motion to dismiss for failure to state a claim

under Rule 12(b)(6), a court must accept all well-pled facts

contained in the complaint as true.                  Nemet Chevrolet, Ltd v.

Consumeraffairs.com, Inc, 591 F.3d 250, 255 (4th Cir. 2009).

However, “legal conclusions, elements of a cause of action, and

bare assertions devoid of further factual enhancement fail to

constitute well-pled facts for Rule 12(b)(6) purposes.”                     Id.

(citing Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)).                 This

Court     also     declines      to   consider   “unwarranted     inferences,

unreasonable conclusions, or arguments.”              Wahi v. Charleston Area

Med. Ctr., Inc., 562 F.3d 599, 615 n.26 (4th Cir. 2009).

        The purpose of a motion under Rule 12(b)(6) is to test the

formal sufficiency of the statement of the claim for relief; it is

not a procedure for resolving a contest about the facts or the

merits of the case.        5B Charles Alan Wright & Arthur R. Miller,


                                         4
Federal Practice and Procedure § 1356 (3d ed. 1998).             The Rule

12(b)(6) motion also must be distinguished from a motion for

summary judgment under Federal Rule of Civil Procedure 56, which

goes to the merits of the claim and is designed to test whether

there is a genuine issue of material fact.          Id.   For purposes of

the motion to dismiss, the complaint is construed in the light most

favorable to the party making the claim and essentially the court’s

inquiry   is   directed   to   whether   the   allegations   constitute   a

statement of a claim under Federal Rule of Civil Procedure 8(a).

Id. § 1357.

     A complaint should be dismissed “if it does not allege ‘enough

facts to state a claim to relief that is plausible on is face.’”

Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).            “Facial

plausibility is established once the factual content of a complaint

‘allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’” Nemet Chevrolet,

591 F.3d at 256 (quoting Iqbal, 129 S. Ct. at 1949).             Detailed

factual allegations are not required, but the facts alleged must be

sufficient “to raise a right to relief above the speculative

level.”   Twombly, 550 U.S. at 555.

     An action will be dismissed for failing to state a claim if it

appears that the plaintiff can prove no set of facts that would

entitle him to relief.     See Conley v. Gibson, 355 U.S. 41, 45-46,


                                     5
78 S. Ct. 99, 2 L.Ed.2d 80 (1957).   Dismissal under Rule 12(b)(6)

is proper if a dispositive issue of law bars a plaintiff’s claims.

See Neitzke v. Williams, 490 U.S. 319, 326 (1989).    “Such is the

case when the face of the complaint clearly reveals the existence

of a meritorious affirmative defense, such as federal preemption.”

Peal v. N. Carolina Farm Bureau Mut. Ins. Co., 212 F. Supp. 2d 508,

512 (E.D.N.C. 2002) (citing Brooks v. City of Winston-Salem, 85

F.3d 178, 181 (4th Cir. 1996)).       The affirmative defense of

preemption may be resolved on a motion to dismiss, provided the

facts necessary to determine the issue clearly appear on the face

of the complaint. Franklin Livestock, Inc. v. Boehringer Ingelheim

Vetmedica, Inc., 113 F. Supp. 3d 834, 837 (E.D.N.C. 2015) (citing

Goodman v. Praxair, Inc., 494 F.3d 458 (4th Cir. 2007) (en banc);

Great–W. Life & Annuity Ins. Co. v. Info. Sys. & Networks Corp.,

523 F.3d 266, 272 (4th Cir. 2008)); Seagram v. David’s Towing &

Recovery, Inc., 62 F. Supp. 3d 467, 477 (E.D. Va. 2014) (“A Rule

12(b)(6) motion to dismiss is a proper vehicle by which a court may

consider a preemption claim.”); O’Boyle v. Superior Moving &

Storage, Inc., No. 5:09-CV-166, 2009 WL 2496933, at *3 (S.D. W. Va.

Aug. 13, 2009) (“A claim arising from state law that is preempted

by federal law is   not a cognizable legal claim.   No set of facts

will establish a plausible right to relief if the legal basis for

the claim is preempted.”).




                                 6
                   IV.     Contentions of the Parties

     Defendant Air Evac filed a motion to dismiss (ECF No. 5)

asserting that the plaintiff’s putative class action complaint is

preempted in its entirety by the Airline Deregulation Act of 1978

(“ADA”), which preempts state-law claims “having the force and

effect of law related to a price, route, or service of an air

carrier.”    49 U.S.C. § 41713(b)(1).             ECF No. 5 at 1-2.   In support,

defendant asserts that the ADA contains a broad, express preemption

provision and that the ADA preemption clause encompasses state

common law claims that impose a state standard on an air carrier’s

price or service.        ECF No. 6 at 12, 14.           Defendant contends that

Air Evac is an “air carrier” under the ADA, and thus, plaintiff’s

breach of implied contract claim (first cause of action) is

preempted.    ECF No. 6 at 16, 17.              Further, defendant contends that

Chanze’s claim for declaratory and injunctive relief (second cause

of action) is also preempted by the ADA.               ECF No. 6 at 24.    Lastly,

defendant    asserts     that   any       equitable    claims   asserted   by   the

plaintiff are also preempted.             ECF No. 6 at 26.      Defendant states

that “[b]ecause Chanze’s claims are preempted by the ADA, this

Court should dismiss the Class Action Complaint in its entirety.”

ECF No. 6 at 29.

     The     plaintiff    filed       a    response     in   opposition    to   the

defendant’s motion. ECF No. 22. In response, the plaintiff argues

that the scope of preemption under the ADA is restrained and


                                            7
limited.    Id. at 3.          First, the plaintiff contends that the claim

falls under the Wolens exception, which is an exception for claims

seeking recovery “solely for the airline’s alleged breach of its

own, self-imposed undertakings.”                Id. at 3-4 (citing Am. Airlines,

Inc. v. Wolens, 513 U.S. 219, 228-29 (1995)).                         The plaintiff

asserts that under Wolens, the ADA does not preempt state law

claims alleging breach of contract.                     Id. at 4.       Second, the

plaintiff argues that Air Evac is not a “common carrier” within the

meaning    of    the     ADA    because:    (1)    it   does    not    have    regular

transportation routes and does not have approved (or public) rates

for its services; and (2) it only transports a certain category of

customers       (those    persons     whose      injuries      are    deemed   to    be

sufficiently serious by medical personnel).                 Id. at 6-8.        Lastly,

the plaintiff argues that if the ADA applies, it results in an “as

applied”    due    process       violation      because   it    is    arbitrary     and

irrational to require the plaintiff, who had no choice about

whether to be transported by Air Evac, to pay whatever charge Air

Evac sees fit to impose.            Id. at 8.       Specifically, the plaintiff

contends that the application of the ADA would be arbitrary and

irrational if Air Evac was permitted by statute to charge an

unregulated fee following a transport and plaintiff is prevented

from challenging that amount.              Id. at 9.

     The defendant filed a reply to the plaintiff’s response in

opposition to defendant’s motion to dismiss.                   ECF No. 23.     First,


                                            8
the defendant argues that Air Evac is a “common carrier” and an

“air carrier” under the ADA, because Air Evac transports all

injured people who need air ambulance services, and states that a

“common carrier” does not need to make its services available to

the public at large, but rather the crucial factor “is whether the

carrier has held itself out to the public or to a definable segment

of     the   public   as    being    willing    to   transport    for    hire,

indiscriminately.”         Id. at 6, 8.        The defendant asserts that

because Air Evac transports air services without regard to the

patient’s insured status, it is a “common carrier.”              Id.    Second,

the defendant argues that plaintiff’s breach of contract claim does

not fit within the Wolens exception to ADA preemption, because his

claim is not a routine breach of contract claim.          Id. at 9-10.     The

defendant analogizes the case at hand to Schneberger v. Air Evac

EMS, Inc., No. CIV-16-843-R, 2017 WL 1026012, at *4 (W.D. Okla.

Mar. 15, 2017), where the court refused, based on ADA preemption,

plaintiff’s request for the court to impose a “fair and reasonable”

price for air ambulance services on Air Evac under state contract

law.    Id. at 11.    Moreover, the defendant argues that obtaining an

express agreement on price prior to transport or submitting Air

Evac to a court-determined rate is a state policy-based standard

that would be applied across the board, which is inconsistent with

Congress’s intent to leave such decisions to the competitive

marketplace.     Id. at 14.         Similarly, the defendant argues that


                                        9
equitable relief is preempted. Id. at 15-16. Third, the defendant

argues that the ADA is not arbitrary or irrational since it is

“rationally related to Congress’s goal of deregulating the air

transportation industry to ensure transportation rates, routes, and

services reflect maximum reliance on competitive market forces.”

Id. at 18-19 (citing Stout v. Med-Trans Corp., No. 1:17-CV-115,

2018 WL 3090391 (N.D. Fla. May 2, 2018)). Lastly, defendant argues

that, far from acting in an arbitrary or irrational manner,

Congress was aware of who was included in the ADA’s definition of

“air carrier” and made a “deliberate, considered choice” to enact

language   that   includes    air   ambulances   within   the    preemption

provision’s scope. Id. at 19 (citing Schweiker v. Wilson, 450 U.S.

221, 235-238 (1981).

     Defendant further filed a “notice of supplemental authority”

(ECF No. 24) regarding Ferrell v. Air Evac EMS, Inc., No. 17-2554,

2018 WL 3886688 (8th Cir. Aug. 16, 2018), which was recently

decided by the United States Court of Appeals for the Eighth

Circuit.     Defendant       also   filed   an   additional     “notice   of

supplemental authority” (ECF No. 25) regarding Schneberger v. Air

Evac EMS, Inc., No. 17-6154, 2018 WL 4183460 (10th Cir. Aug. 31,

2018) (unpublished), which was recently decided by the United

States Court of Appeals for the Tenth Circuit.




                                     10
                           V.    Discussion

     This Court finds that Chanze’s claims for breach of implied

contract, declaratory and injunctive relief, and equitable theories

of recovery all fail as a matter of law and are subject to

dismissal because they are preempted by the Airline Deregulation

Act of 1978.

     In pertinent part, 49 U.S.C. § 41713(b)(1), “[p]reemption of

authority over prices, routes, and service,” states:

     [A] State, political subdivision of a State, or political
     authority of at least 2 States may not enact or enforce
     a law, regulation, or other provision having the force
     and effect of law related to a price, route, or service
     of an air carrier that may provide air transportation
     under this subpart.

49 U.S.C. § 41713(b)(1).

     This language expressly preempts the States from enacting or

enforcing any law, rule, regulation, standard, or other provision

having the force and effect of law relating to rates, routes, or

services of any air carrier.       Morales v. Trans World Airlines,

Inc., 504 U.S. 374, 383, 112 S. Ct. 2031 (1992) (citation omitted);

49 U.S.C. § 41713(b)(1).        This express and sweeping preemption

clause “stops States from imposing their own substantive standards

with respect to rates, routes, or services” of an air carrier.

Wolens, 513 U.S. at 232.          Under the ADA, the Supreme Court

explained, a state law has the “force and effect of law” when it

represents the State’s effort to impose its “own substantive

standards with respect to rates, routes, or services.” Wolens, 513

                                   11
U.S. at 232. By contrast, state laws that enforce an air carrier’s

“own, self-imposed undertakings” do not have the requisite legal

force or effect.   Id. at 228.

     The ADA therefore preempts a state law or state-law claim

where three criteria are met: (1) the entity affected by the

challenged provision must be an “air carrier”; (2) the provision

must have “the force and effect of law”; and (3) the provision must

“relate[] to a price, route or service of” an air carrier.        49

U.S.C. § 41713(b)(1).

     First, as an initial matter, this Court finds that Air Evac is

an “air carrier” for purposes of the ADA and thus may invoke the

federal-preemption defense.      The ADA defines “air carrier” as “a

citizen of the United States undertaking by any means, directly or

indirectly,   to   provide    air    transportation.”    49   U.S.C.

§ 40102(a)(2).     Air Evac provides air ambulance services when

dispatched by a third party such as a first responder or medical

professional and, under West Virginia law, it must transport all

patients regardless of insurance status or ability to pay. ECF No.

6 at 16.   Further, Air Evac is authorized by the Federal Aviation

Administration to operate as an “air carrier” under 49 C.F.R. Part

119 and to provide on-demand air ambulance services in “the 48

contiguous United States and the District of Columbia” under 49

C.F.R. Part 135.      Schneberger, 2017 WL 1026012 at *2.        The

Department of Transportation has also authorized Air Evac to


                                    12
operate as an “air taxi” (i.e., transport persons by air) under 14

C.F.R. Part 298.    Because of these federal authorizations, courts

have all but uniformly held that air ambulance providers are “air

carriers” under the ADA.     See, e.g., Schneberger, 2017 WL 1026012

at *2; Cheatham, 2017 WL 4765966 at *5 (noting that no other courts

have ruled that air ambulances were not air carriers under ADA,

observing that Department of Transportation licensed Air Evac as an

air carrier, and holding “that Air Evac’s practice of providing

emergency air ambulance services indiscriminately when called upon

by third party professionals, together with its certification as an

air carrier by the Department of Transportation and court cases

affirming this status, qualify Air Evac as an air carrier under the

ADA”).   Plaintiff’s argument to the contrary is an outlier, and

this Court is not persuaded.

      Second, this Court finds that plaintiff’s breach of implied

contract claim (first cause of action) also has “the force and

effect of law” because it asks this Court to impose a lower rate

for Air Evac’s services than its billed charges.                  49 U.S.C.

§ 41713(b)(1).     This Court is tasked with determining whether

Chanze’s claims allege a violation of state-imposed obligations or

seek recovery solely for the Air Evac’s alleged breach of its own,

self-imposed undertakings.        Wolens, 513 U.S. at 228.   As the Court

in   Cheatham   noted,   “[t]he    Supreme   Court   has   held   that   the

determination of whether a statute has the ‘force and effect of


                                     13
law’ hinges on whether the State acts as a market participant

rather than a market regulator.”        2017 WL 4765966 at *6 (citing

American Trucking Ass’ns v. City of Los Angeles, 133 S. Ct. 2096

(2013)    (interpreting     the   Federal    Aviation   Administration

Authorization Act)).      In Wolens, the Court further held that the

ADA’s preemption provision “stops States from imposing their own

substantive standards with respect to rates, routes, or services.”

513 U.S. at 232.   The ADA does not, however, prevent States from

enforcing an air carrier’s “own, self-imposed undertakings.”       Id.

at 228.   “[A]n air carrier may bring a state action to enforce the

terms of a contract, whether express or implied, or the person with

whom an air carrier has contracted may bring a breach-of-contract

action against the air carrier — so long as the action concerns

voluntary commitments and not state-imposed obligations. Bailey v.

Rocky Mountain Holdings, LLC, 889 F.3d 1259, 1268 (11th Cir. 2018)

(citing Wolens, 513 U.S. at 232–33, 237).

     The plaintiff contends that the ADA does not preempt state law

claims alleging breach of contract, and thus, the plaintiff’s claim

fits within the Wolens exception.       This Court disagrees, and finds

that Chanze’s breach of implied contract claim asserted in the

first cause of action does not fit within the narrow exception set

forth in Wolens for routine breach of contract claims as it is not

based on Air Evac’s “voluntary undertakings.” See Wolens at 232–33

(finding the ADA’s preemption clause stops States from imposing


                                   14
their own substantive standards with respect to rates, routes, or

services, but not from affording relief to a party who claims and

proves that an airline dishonored a term the airline itself

stipulated).       As another federal court stated in rejecting an

identical contract claim, “this Court would not be the first to

dismiss a claim for excessive air carrier rates when the claim was

merely masquerading as one for breach of contract.”                  Schneberger,

2017   WL   1026012,   at   *4.     This      Court   finds   that    the   Wolens

exception,    as   argued   by    the    plaintiff,    does   not     apply,   and

plaintiff’s claim does not escape preemption.

       Third, this Court finds that the final requirement for ADA

preemption is met in that Chanze’s claim relates to Air Evac’s

prices and services.        49 U.S.C. § 41713(b); Morales at 383.              The

Supreme Court has identified ‘relating to’ as the key phrase in the

ADA’s preemption provision, holding that “[t]he ordinary meaning of

these words is a broad one — ‘to stand in some relation; to have

bearing or concern; to pertain; refer, to bring into association

with or connection with’ — and the words thus express a broad

pre-emptive purpose.”        Cheatham, 2017 WL 4765966 at *6 (citing

Morales, 504 U.S. at 383).              As the Supreme Court explained in

Morales, the ADA expressly preempts all state laws and claims that

either (1) “bear[] a reference to” an air carrier’s rates, routes,

or services or (2) “have a . . . significant effect upon” them.

504 U.S. at 388.       Chanze’s breach of implied contract claim does


                                         15
both. As Air Evac correctly states, “[u]nder the statute, multiple

federal district courts in the same purported class action context

have refused to deploy state contract law to set air ambulance

rates based on a court’s policy-based conception of a ‘reasonable’

price for air ambulance services, because doing so would violate

the ADA.”     ECF No. 6 at 12.       This Court agrees, and will follow

suit.

        Further, Chanze’s claim for declaratory and injunctive relief

(second cause of action), as well as his requested equitable

relief, is also preempted by the ADA.          The second cause of action

seeks a disgorgement of all illegal profits retained by Air Evac

and an injunction preventing it from charging and/or collecting

illegal profits in the future. These claims fail for substantially

the same reasons set forth in the analysis of the first cause of

action above.       Plaintiff’s requested injunctive relief, an order

forbidding    Air    Evac   from   charging   an   “unreasonable   rate   for

transport services in West Virginia,” amounts to a remedy which

falls     outside     the   Wolens    exception      to   ADA    preemption.

Additionally, plaintiff’s request that this Court impose a lower

rate is the type of action the ADA’s preemption provision seeks to

prevent.      Schneberger, 2017 WL 1026012, at *5.              For the same

reasons previously stated, Chanze’s allusions to claims sounding in

equity also fail.




                                      16
     Lastly, plaintiff argues in the alternative that “[e]ven if

the court finds that the plaintiff’s claims are ADA-preempted,

applying the ADA to air ambulances, particularly under the facts

presented here, would violate due process.”    ECF No. 22 at 3.   This

argument is without merit.   “To comport with the limited scope of

substantive due process protection, economic legislation need only

be rationally related to a legitimate government interest.”       Star

Scientific Inc. v. Beales, 278 F.3d 339, 348 (4th Cir. 2002).      The

Due Process Clause is satisfied so long as a law is rationally

related to “some conceivable purpose that is not prohibited by the

Constitution.”   Beales, 278 F.3d at 350.     If a piece of economic

legislation “is supported by a legitimate legislative purpose

furthered by a rational means, judgments about the wisdom of such

legislation remain within the exclusive province of the legislative

and executive branches.”   Holland v. Keenan Trucking Co., 102 F.3d

736, 740 (4th Cir. 1996) (citing Pension Benefit Guaranty Corp. v.

R.A. Gray & Co., 467 U.S. 717, 729, 104 S. Ct. 2709, 2717-18

(1984)). Moreover, economic legislation “come[s] to the Court with

a presumption of constitutionality, and . . . the burden is on one

complaining of a due process violation to establish that the

legislature has acted in an arbitrary and irrational way.” Beales,

278 F.3d at 348–49 (citing Usery v. Turner Elkhorn Mining Co., 428

U.S. 1, 15, 96 S. Ct. 2882, 2892 (1976)).   Thus, “[i]t is difficult

to exaggerate the burden” that a party must overcome to demonstrate


                                17
that economic legislation fails rational basis review. Beales, 278

F.3d at 348–49 (citing Holland, 102 F.3d at 740).

        This Court finds that the ADA is rationally related to

Congress’s goal of deregulating the air transportation industry to

ensure transportation rates, routes, and services reflect maximum

reliance on competitive market forces.     Stout, 313 F. Supp. 3d at

1299.     Put simply, the plaintiff fails to overcome the difficult

burden of demonstrating that applying the ADA to air ambulances

would violate due process. Moreover, this Court notes that the ADA

provides Chanze with the opportunity to challenge air ambulances’

pricing practices “by filing complaints of unfair or deceptive

practices through the Department of Transportation.” Stout, 313 F.

Supp. 3d at 1299 (citing 49 U.S.C. § 41712(a)).

                            VI.   Conclusion

        For the reasons set forth above, this Court finds that the

plaintiff’s putative class action complaint is preempted in its

entirety by the Airline Deregulation Act of 1978. Accordingly, the

defendant’s motion to dismiss (ECF No. 5) is GRANTED.    Therefore,

it is ORDERED that this case be DISMISSED and STRICKEN from the

active docket of this Court.

        IT IS SO ORDERED.

        The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein. Pursuant to Federal




                                   18
Rule of Civil Procedure 58, the Clerk is DIRECTED to enter judgment

on this matter.

     DATED:       November 1, 2018



                                 /s/ Frederick P. Stamp, Jr.
                                 FREDERICK P. STAMP, JR.
                                 UNITED STATES DISTRICT JUDGE




                                     19
